M’Kean, 'C. J.
added; whether the present action will lie for money laid out and expended, I will not now determine; but I have very serious doubts on that point, and I believe the plaintiffs counsel would be at a loss to find such a precedent. The case ofITowis v. Wiggins in 1792, is not fully stated in 4 Term Rep. 714. The nature of the suit brought does not appear thereby, or when the promissory notes became due. If they were not payable until after Wiggin’s bankruptcy, the suit would certainly be maintainable on them.
If the plaintiffs had commenced an action as payees, it would clearly appear, that every farthing had been received, which could have been procured from the defendant’s assignees. It will not be contended, that Read and Forde could have recovered against the defendant on the note after his bankruptcy, and it will be difficult to say, that by delivery of the note to the plaintiff, they could give them a new right of action.
It is not easy to point out the distinction between the cases of Howis v. Wiggins, and ex parte Maydwell and Brymer therein cited, and more fully reported in Cook’s Bkt. Law 204, 211 (2d edit.) In the latter case, the notes were not in the plaintiff’s hands at the time of the bankruptcy; but even in the former case, it does not appear that any dividends had been received from the bankrupt’s estate, by the holders of the notes, under the plaintiff’s direction, and in fact as their agents. It differs therefore very materially from the case now before us.
The jury agreed without leaving the bar; but the plaintiffs would not take their verdict, but became nonsuit.